[Cite as In re B.L., 2016-Ohio-2982.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY


IN RE:
                                               CASE NO. 1-15-65
       B.L.,

ADJUDICATED DEPENDENT CHILD.                   OPINION

[MARY A. GIBSON - APPELLANT]


IN RE:
                                               CASE NO. 1-15-66
       B.L.,

ADJUDICATED DEPENDENT CHILD.                   OPINION

[MARY A. GIBSON - APPELLANT]


IN RE:
                                               CASE NO. 1-15-67
       B.L.,

ADJUDICATED DEPENDENT CHILD.                   OPINION

[MARY A. GIBSON - APPELLANT]


IN RE:
                                               CASE NO. 1-15-68
       B.L.,

ADJUDICATED DEPENDENT CHILD.                   OPINION

[MARY A. GIBSON - APPELLANT]
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68




               Appeals from Allen County Common Pleas Court
                              Juvenile Division
               Trial Court Nos. 2014 JG 31530, 2014 JG 31531,
                      2014 JG 31532, and 2014 JG 31533

                               Judgments Affirmed

                        Date of Decision:      May 16, 2016


APPEARANCES:

       Jason N. Flower for Appellant

       Robert H. Meyer, IV and F. Stephen Chamberlain for Appellee,
             Hilary Lanker



PRESTON, J.

       {¶1} Appellant, Mary A. Gibson (“Gibson”), appeals the September 29,

2015 judgment entries of the Allen County Court of Common Pleas, Juvenile

Division, denying her motions to intervene and amended motions to intervene in

custody proceedings involving her four minor grandchildren, all of whom share

the initials “B.L.” (the “children”). For the reasons that follow, we affirm.

       {¶2} On May 7, 2014, the trial court held a shelter-care hearing and issued,

in lieu of shelter care, protective orders requiring that any contact between the

children and their father, Brandon Lyle (“Lyle”), be supervised by the Agency.

(Case No. 2014 JG 31530, Doc. No. 2); (Case No. 2014 JG 31531, Doc. No. 2);

                                         -2-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


(Case No. 2014 JG 31532, Doc. No. 2); (Case No. 2014 JG 31533, Doc. No. 2).

The children remained in the custody of their mother, Hilary Lanker (“Lanker”).

(Id.); (Id.); (Id.); (Id.).

        {¶3} The next day, appellee, the Allen County Children Services Board

(“Agency”), filed complaints alleging the children to be dependent under R.C.

2151.04. (Case No. 2014 JG 31530, Doc. No. 4); (Case No. 2014 JG 31531, Doc.

No. 4); (Case No. 2014 JG 31532, Doc. No. 4); (Case No. 2014 JG 31533, Doc.

No. 4). On August 12, 2014, following a July 18, 2014 adjudicatory hearing, the

trial court adjudicated the children dependent under R.C. 2151.04(C) and (D).

(Case No. 2014 JG 31530, Doc. No. 36); (Case No. 2014 JG 31531, Doc. No. 33);

(Case No. 2014 JG 31532, Doc. No. 33); (Case No. 2014 JG 31533, Doc. No. 33).

        {¶4} On August 26, 2014, following an August 4, 2014 dispositional

hearing, the trial court ordered that the children remain in Lanker’s custody,

subject to protective supervision by the Agency. (Case No. 2014 JG 31530, Doc.

No. 41); (Case No. 2014 JG 31531, Doc. No. 36); (Case No. 2014 JG 31532, Doc.

No. 36); (Case No. 2014 JG 31533, Doc. No. 36).

        {¶5} On June 30, 2015, Gibson filed a motion to intervene in each child’s

case. (Case No. 2014 JG 31530, Doc. No. 64); (Case No. 2014 JG 31531, Doc.

No. 56); (Case No. 2014 JG 31532, Doc. No. 56); (Case No. 2014 JG 31533, Doc.

No. 56). On July 15, 2015, Lanker filed responses in opposition to Gibson’s


                                       -3-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


motions to intervene. (Case No. 2014 JG 31530, Doc. No. 80); (Case No. 2014 JG

31531, Doc. No. 72); (Case No. 2014 JG 31532, Doc. No. 72); (Case No. 2014 JG

31533, Doc. No. 72). A hearing before a magistrate was held on July 22, 2015.

(July 22, 2015 Tr. at 1). On August 7, 2015, the magistrate filed decisions

denying Gibson’s motions to intervene. (Case No. 2014 JG 31530, Doc. No. 86);

(Case No. 2014 JG 31531, Doc. No. 77); (Case No. 2014 JG 31532, Doc. No. 77);

(Case No. 2014 JG 31533, Doc. No. 77).

       {¶6} On August 19, 2015, Gibson filed amended motions to intervene.

(Case No. 2014 JG 31530, Doc. No. 89); (Case No. 2014 JG 31531, Doc. No. 79);

(Case No. 2014 JG 31532, Doc. No. 79); (Case No. 2014 JG 31533, Doc. No. 79).

Gibson’s amended motions to intervene were substantially similar to the original

motions, except that much of the argument was moved under a heading titled,

“Memorandum.” (Id.); (Id.); (Id.); (Id.). Gibson also filed objections to the

magistrate’s decisions. (Id.); (Id.); (Id.); (Id.).

       {¶7} On September 2, 2015, Lanker filed responses in opposition to

Gibson’s objections to the magistrate’s decisions and in opposition to Gibson’s

motions to intervene. (Case No. 2014 JG 31530, Doc. Nos. 90, 91); (Case No.

2014 JG 31531, Doc. Nos. 80, 81); (Case No. 2014 JG 31532, Doc. Nos. 80, 81);

(Case No. 2014 JG 31533, Doc. Nos. 80, 81).




                                            -4-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


       {¶8} On September 29, 2015, the trial court filed judgment entries denying

Gibson’s motions to intervene and amended motions to intervene. (Case No. 2014

JG 31530, Doc. Nos. 94, 95); (Case No. 2014 JG 31531, Doc. Nos. 83, 84); (Case

No. 2014 JG 31532, Doc. Nos. 83, 84); (Case No. 2014 JG 31533, Doc. Nos. 83,

84).

       {¶9} Gibson filed her notices of appeal on October 23, 2015. (Case No.

2014 JG 31530, Doc. No. 116); (Case No. 2014 JG 31531, Doc. No. 102); (Case

No. 2014 JG 31532, Doc. No. 102); (Case No. 2014 JG 31533, Doc. No. 102).

She raises three assignments of error for our review, which we consider together.

                           Assignment of Error No. I

       The Court erred in applying Civil Rule 24 in a custody
       proceeding in the Juvenile Division of the common pleas court.

                          Assignment of Error No. II

       The Court erred in holding “Civ.R. 24(C) requires that it must be
       accompanied by a pleading setting for [sic] the claim for which
       intervention is sought” and holding that Mary Gibson’s Motion
       to Intervene contained no such pleading.

                          Assignment of Error No. III

       The Court failed to follow proper procedure before applying
       Civil Rule 24 in a juvenile proceeding.

       {¶10} In her first, second, and third assignments of error, Gibson argues

that the trial court abused its discretion in denying her motions to intervene.

Specifically, Gibson argues that, by applying Civ.R. 24 to her motion, the trial

                                        -5-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


court directly contradicted a precedential case, Matter of Smith. 3d Dist. Allen

No. 1-93-74, 1994 WL 49936 (Feb. 18, 1994). Gibson also argues that she has a

“statutory right to request visitation” under R.C. 3109.12—a statute that allows

grandparents of a child born to an unmarried woman to file a complaint requesting

reasonable companionship or visitation rights with the child. (Appellant’s Brief at

8). Therefore, Gibson argues, to the extent Civ.R. 24 applies, the trial court

abused its discretion by not allowing her to intervene under Civ.R. 24(B), which

governs permissive intervention. Finally, Gibson argues that, to the extent Civ.R.

24 applies, she satisfied the requirement under Civ.R. 24(C) that the motion to

intervene and any supporting memorandum “be accompanied by a pleading, as

defined in Civ.R. 7(A), setting forth the claim or defense for which intervention is

sought.”

       {¶11} We begin by addressing Gibson’s argument that Matter of Smith

prohibited the trial court from applying Civ.R. 24 to deny her motion to intervene.

In that case, we stated:

       The Civil Rules are not applicable to custody proceedings in the

       juvenile division of the common pleas court. See Civ.R. 1; Squires

       v. Squires (1983), 12 Ohio App. 3d 138. Juvenile court proceedings,

       with six specific exceptions, are governed by R.C. chapter 2151 and

       the Ohio Rules of Juvenile Procedure.          Juv.R. 1(A) & (C).


                                        -6-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


       Therefore, persons wishing to be made parties to a custody action in

       the juvenile court must look to the Juvenile Rules for guidance, since

       they have no right to intervene under Civ.R. 24.

Matter of Smith at *1. As an unreported decision decided before May 1, 2002—

when the Supreme Court Rules for the Reporting of Opinions were modified—

Matter of Smith is not controlling authority. See Watson v. Neff, 4th Dist. Jackson

No. 08CA12, 2009-Ohio-2062, ¶ 16, citing former Rep.Op.R. 2(G)(1)-(2). Rather,

it is merely “persuasive authority.” Id. at ¶ 16, fn. 2. For the reasons below, we

decline to follow Matter of Smith to the extent it stands for the proposition that

Civ.R. 24 has no bearing in a custody proceeding.

       {¶12} Juv.R. 2(Y) defines which persons are parties to a proceeding in

juvenile court:

       “Party” means a child who is the subject of a juvenile court

       proceeding, the child’s spouse, if any, the child’s parent or parents,

       or if the parent of a child is a child, the parent of that parent, in

       appropriate cases, the child’s custodian, guardian, or guardian ad

       litem, the state, and any other person specifically designated by the

       court.

See In re Fintel, 3d Dist. Seneca No. 13-07-33, 2008-Ohio-734, ¶ 12. Because

Lyle—Gibson’s son and the children’s father—is not himself a minor, Gibson


                                        -7-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


must be specifically designated a party by the court to be a party in the children’s

custody proceedings. See In re H.W., 114 Ohio St. 3d 65, 2007-Ohio-2879, ¶ 10;

In re A.S., 8th Dist. Cuyahoga No. 102697, 2015-Ohio-4386, ¶ 13. “Juv.R. 2(Y)

grants the trial court discretion to join as a party ‘any other person specifically

designated by the court.’” In re H.W. at ¶ 14, quoting Juv.R. 2(Y).

       {¶13} A juvenile court may rely on Civ.R. 24 in exercising its discretion

under Juv.R. 2(Y). Brokaw v. Haser, 11th Dist. Portage No. 2005-P-0088, 2006-

Ohio-5171, ¶ 24, citing In re Goff, 11th Dist. Portage No. 2001-P-0144, 2003-

Ohio-6768, ¶ 13. Indeed, the Supreme Court of Ohio in In re H.W. stated, “The

Rules of Civil Procedure apply to custody proceedings in juvenile court except

when they are clearly inapplicable * * *.” In re H.W. at ¶ 11, citing Civ.R. 1(C)(7)

and State ex rel. Fowler v. Smith, 68 Ohio St. 3d 357, 360 (1994). In this case,

“[t]he Civil Rules are not ‘clearly inapplicable’ * * *, especially in light of Juv.R.

45, which provides, ‘If no procedure is specifically prescribed by these rules or

local rule, the court shall proceed in any lawful manner not inconsistent with these

rules or local rule.’” Id., quoting Juv.R. 45(B). “Thus, we turn to the Civil Rules

for guidance.” Id. See also In re D.E., 9th Dist. Summit No. 27368, 2014-Ohio-

5333, ¶ 6 (“‘Civ.R. 24 governs intervention in civil and juvenile court cases, and

provides for two types of intervention: as of right and permissive.’”), quoting In re

B.O., 11th Dist. Lake No. 2011-L-055, 2011-Ohio-6210, ¶ 39.


                                         -8-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


      {¶14} Gibson argues, “Assuming arguendo that Civil Rule 24 does apply,

Appellant is a permissive intervenor under Civil Rule 24(B).” (Appellant’s Brief

at 11). Therefore, we will address Gibson’s arguments only under Civ.R. 24(B).

See In re A.K., 7th Dist. Mahoning No. 08-MA-193, 2009-Ohio-5074, ¶ 16-17.

“An order denying a motion to intervene under Civ.R. 24(B) will be reversed only

upon a showing that the trial court abused its discretion.” In re D.T., 10th Dist.

Franklin No. 07AP-853, 2008-Ohio-2287, ¶ 10, citing In re J.W., 10th Dist.

Franklin No 06AP-864, 2007-Ohio-1419, ¶ 26, citing In re Goff at ¶ 11 and In re

M.S., 9th Dist. Summit No. 22158, 2005-Ohio-10, ¶ 30. An abuse of discretion

suggests that the trial court’s decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

      Civ.R. 24(B), which governs permissive intervention, provides:

      Upon timely application anyone may be permitted to intervene in an

      action: (1) when a statute of this state confers a conditional right to

      intervene; or (2) when an applicant’s claim or defense and the main

      action have a question of law or fact in common. When a party to an

      action relies for ground of claim or defense upon any statute or

      executive order administered by a federal or state governmental

      officer or agency or upon any regulation, order, requirement or

      agreement issued or made pursuant to the statute or executive order,


                                        -9-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


      the officer or agency upon timely application may be permitted to

      intervene in the action. In exercising its discretion the court shall

      consider whether the intervention will unduly delay or prejudice the

      adjudication of the rights of the original parties.

See In re K.L., 5th Dist. Tuscarawas No. 2015 AP 040016, 2015-Ohio-4598, ¶ 13.

      {¶15} Regardless of whether the party desiring intervention argues for

intervention as of right under Civ.R. 24(A) or permissive intervention under

Civ.R. 24(B), Civ.R. 24(C) sets forth the procedure for filing a motion to

intervene.   See In re D.E. at ¶ 7, citing In re M.N., 9th Dist. Wayne No.

07CA0088, 2008-Ohio-3049, ¶ 14. Civ.R. 24(C) provides:

      A person desiring to intervene shall serve a motion to intervene upon

      the parties as provided in Civ.R. 5. The motion and any supporting

      memorandum shall state the grounds for intervention and shall be

      accompanied by a pleading, as defined in Civ.R. 7(A), setting forth

      the claim or defense for which intervention is sought. The same

      procedure shall be followed when a statute of this state gives a right

      to intervene.

See In re M.N. at ¶ 14. Civ.R. 7(A) defines “pleadings” as:

      There shall be a complaint and an answer; a reply to a counterclaim

      denominated as such; an answer to a cross-claim, if the answer


                                        -10-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


      contains a cross-claim; a third-party complaint, if a person who was

      not an original party is summoned under the provisions of Civ.R. 14;

      and a third-party answer, if a third-party complaint is served. No

      other pleading shall be allowed, except that the court may order a

      reply to an answer or a third-party answer.

See Deutsche Bank Natl. Trust Co. v. Hill, 5th Dist. Perry No. 14 CA 00021, 2015-

Ohio-1575, ¶ 32.

      {¶16} In denying Gibson’s motions to intervene, the trial court adopted the

magistrate’s decisions. (Case No. 2014 JG 31530, Doc. No. 94); (Case No. 2014

JG 31531, Doc. No. 83); (Case No. 2014 JG 31532, Doc. No. 83); (Case No. 2014

JG 31533, Doc. No. 83). Referring to the pleading requirement of Civ.R. 24(C),

the magistrate stated, “The Motion to Intervene contains no such pleading.

Therefore, the Court determines that [Gibson] has not complied with the

procedural requirements of Civ.R. 24(C).            Therefore, upon review and

consideration, the Court denies [Gibson’s] request to be named a party in the

case.” (Case No. 2014 JG 31530, Doc. No. 86); (Case No. 2014 JG 31531, Doc.

No. 77); (Case No. 2014 JG 31532, Doc. No. 77); (Case No. 2014 JG 31533, Doc.

No. 77).

      {¶17} Despite Gibson’s argument to the contrary, our review of the record

reveals that Gibson’s June 30, 2015 motions to intervene were not accompanied


                                      -11-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


by pleadings. (See Case No. 2014 JG 31530, Doc. No. 64); (Case No. 2014 JG

31531, Doc. No. 56); (Case No. 2014 JG 31532, Doc. No. 56); (Case No. 2014 JG

31533, Doc. No. 56). Nor were Gibson’s August 19, 2015 amended motions to

intervene and supporting memoranda accompanied by pleadings. (See Case No.

2014 JG 31530, Doc. No. 89); (Case No. 2014 JG 31531, Doc. No. 79); (Case No.

2014 JG 31532, Doc. No. 79); (Case No. 2014 JG 31533, Doc. No. 79). Based on

Gibson’s failure to accompany her filings with pleadings, we hold that the trial

court did not abuse its discretion in denying her motions to intervene and her

amended motions to intervene. See State ex rel. Sawicki v. Court of Common

Pleas of Lucas Cty., 121 Ohio St. 3d 507, 2009-Ohio-1523, ¶ 21; In re Estate of

Williams, 6th Dist. Sandusky No. S-14-018, 2015-Ohio-4781, ¶ 16; Hill at ¶ 33;

Whitehall v. Olander, 10th Dist. Franklin No. 14AP-6, 2014-Ohio-4066, ¶ 35. See

also In re D.E., 2014-Ohio-5333, at ¶ 7; In re M.N., 2008-Ohio-3049, at ¶ 14.

      {¶18} Even aside from this procedural issue, we note that Gibson’s motions

to intervene and amended motions to intervene failed to inform the trial court on

what specific basis Gibson believed she qualified for permissive intervention

under Civ.R. 24(B). In Gibson’s June 30, 2015 motions to intervene and in her

memoranda in support of her August 19, 2015 amended motions to intervene,

Gibson stated:




                                       -12-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


      Ms. Gibson has an interest in the welfare and care of the minor child,

      as she is the paternal grandmother; her son, the minor child’s father,

      Brandon Lyle, is currently incarcerated and will not be released until

      after the minor child reaches the age of majority; the best interest of

      the minor child may be served by allowing Ms. Gibson to become a

      party to this matter; and a failure to allow Ms. Gibson’s intervention,

      may impair or impede her rights to her grandchild, as her rights are

      currently not adequately represented by the existing parties, Allen

      County Children Services Board and the minor child’s mother.

(Case No. 2014 JG 31530, Doc. Nos. 64, 89); (Case No. 2014 JG 31531, Doc.

Nos. 56, 79); (Case No. 2014 JG 31532, Doc. Nos. 56, 79); (Case No. 2014 JG

31533, Doc. Nos. 56, 79).

      {¶19} As the Supreme Court of Ohio explained in In re H.W., “The law

does not provide grandparents with inherent legal rights based simply on the

family relationship.” In re H.W., 114 Ohio St. 3d 65, 2007-Ohio-2879, at ¶ 9,

citing In re Whitaker, 36 Ohio St. 3d 213, 215 (1988). However, there are avenues

through which grandparents can acquire legal rights that would support a motion

to intervene. See id. For example, a statute that Gibson cites on appeal, R.C.

3109.12, allows grandparents of a child born to an unmarried woman to file a

complaint requesting reasonable companionship or visitation rights with the child.


                                       -13-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


See id. “Grandparents may also acquire legal rights through other means, such as

filing a motion for temporary or permanent custody, which would then give them

standing to intervene in a custody hearing.” Id., citing In re Schmidt, 25 Ohio

St.3d 331, 336 (1986). However, as a general rule, avenues such as these are the

only avenues through which grandparents may obtain rights relative to their

grandchildren. Id.

      {¶20} Aside from Gibson’s failure to accompany her filings with pleadings,

Gibson’s motions to intervene and amended motions to intervene, including her

memoranda in support of her amended motions to intervene, do not indicate on

what basis—such as through R.C. 3109.12—she possesses legal rights supporting

permissive intervention under Civ.R. 24(B). Indeed, Civ.R. 24(B) provides that a

party may be permitted to intervene “(1) when a statute of this state confers a

conditional right to intervene; or (2) when an applicant’s claim or defense and the

main action have a question of law or fact in common.” In moving to intervene,

Gibson did not cite a statute or state her claim or defense. For this additional

reason, we conclude that the trial court did not abuse its discretion in denying

Gibson’s motions to intervene and amended motions to intervene.

      {¶21} Gibson’s assignments of error are overruled.




                                       -14-
Case Nos. 1-15-65, 1-15-66, 1-15-67 and 1-15-68


       {¶22} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgments of the trial court.

                                                               Judgments Affirmed

WILLAMOWSKI and ROGERS, J.J., concur.

/jlr




                                        -15-